Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stetter US 2015/0191933 in view of Matsumoto US 2017/015300.
	In regard to claims 1,19, and 20, Stetter a display panel (GHW, AZA); a backlight unit  BL configured to supply a light to the display panel, the backlight unit comprising, a printed circuit LP; a light source BL disposed on a surface of the printed circuit; at least one electronic element  EK disposed on the surface of the printed circuit; a plurality of first reflective patterns (see IS positioned over the source BL) wherein a straight distance between one of the first reflective patterns and the surface of the printed circuit is a first distance and a second reflective pattern positioned on the electronic element EK, wherein a straight distance between one of the at least one second reflective pattern and the surface of the printed circuit is a second distance smaller than the first distance.


Matsumoto teaches a reflector including a plurality of first holes 41 corresponding to the plurality of light sources and at least one second hole 42 corresponding to the at least one electronic element.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflector on Stetter’s substrate such as taught by Matusoto. One of ordinary skill in the art would have been motivated to include a reflector in order to maximize light utilization efficiency as well known in the art.  
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to provide more than one LED in order to increase brightness as well known in the art. Also the applicant is advised that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It is noted that the combination of Stetter and Matsumoto’s reflector would provide for a plurality of first reflective patterns (Stetter) positioned on at least one of the plurality of first holes (corresponding to LED); and at least one second reflective pattern positioned on the at least one second hole (corresponding to electronic component), wherein a straight distance between one of the at least one second reflective pattern and the surface of the printed circuit is a second distance smaller than the first distance and in a plane same as a top surface of the reflector, a transmittance of an area 
. In regard to claim 4, Stetter provides for a difference between an area of one of the first reflective patterns and an area of the corresponding light source is greater than a difference between an area of one of the at least one second reflective pattern and an area of 24 / 28Attorney Docket No. 6588-0230PUS1 one of the at least one electronic element (fig. 1 – recesses area).
In regard to claim 16, Stetter teaches an air layer is between one of the at least one second reflective pattern and one of the at least one electronic component (fig. 1).
	In regard to claim 18, Stetters at least one of the plurality of light sources is electrically connected to the at least one electronic element.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over
Stetter and Matusmoto in view of Lee US 2015/0234111.
In regard to claim 17, Stetter teaches a cover bottom GHU configured to accommodate the printed circuit LP on an area overlapping with at least one of the light source and the at least one electronic element, but lacks the specific teaching of the cover bottom contacting other surface of the printed circuit or is connected to the other surface of the printed circuit by an adhesive material.
It would have been obvious to one of ordinary skill in the art at the time of filing to secure/adhere the pcb of Stetter to the housing such as taught by Lee. One of ordinary skill in the art would have been motivated to adhere the pcd to the housing in order to secure its position and also to protecting components from damage as known in the art. 
Allowable Subject Matter
Claims 2, 3, 5-15  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 2, the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising a reflectivity of at least a part of one of the first reflective patterns is smaller than a reflectivity of one of the at least one second reflective pattern.  
In regard to claim 3, the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising a reflectivity of a central region of one of the first reflective patterns is different from a reflectivity of an outer region of the one of the first reflective patterns, and a reflectivity of a central region of one of the at least one second reflective pattern is same as a reflectivity of an outer region of the one of the at least one second reflective pattern.  
In regard to claim 5, the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising one of the first reflective patterns is spaced from a top surface of the reflector, and a part of one of the at least one second reflective pattern contacts to the top surface of the reflector or is connected to the top surface of the reflector by an adhesive material.  
In regard to claims 6-8, the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising one of the first reflective patterns is disposed on a top surface or a bottom surface of a first base film positioned on the reflector, and 
In regard to claims 9-12,  the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising one of the first reflective patterns is disposed on a top surface or a bottom surface of a base film positioned on the reflector, and one of the at least one second reflective pattern is disposed on the bottom surface of the base film.  
In regard to claims 13-15 the prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising  a plurality of first protective portions disposed in each of the plurality of first holes; and at least one second protective portion disposed in the at least one second hole, wherein one of the at least one second reflective pattern is positioned on a top surface of the at least one second protective portion.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875